In a medical malpractice action, defendant City of New York appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County, entered April 15, 1975, as is in favor of plaintiff and against it, upon a jury verdict. Judgment reversed insofar as appealed from, and, as between plaintiff and the defendant city, action severed and new trial granted on the issue of damages only, with costs to abide the event, unless, within 20 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $150,000, in which event, the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs or disbursements. No fact issues were presented as to liability. The verdict was excessive to the extent indicated herein. Hopkins, Acting P. J., Hargett, Damiani, Titone and Hawkins, JJ., concur.